PER CURIAM.
Petitioner, an inmate, was charged by disciplinary report with attempted sexual battery. He was found guilty and lost all gain-time pursuant to Florida Administrative Code Rule 33-22.012. We determine that the facts alleged in the charging document support only the lesser offense of battery. Accordingly, we reverse and remand to the circuit court with directions to reduce the charge to battery, which carries the lesser penalty of 180 days gaintime forfeiture.
REVERSED AND REMANDED.
JOANOS, MINER and ALLEN, JJ., concur.